DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-17 have been presented and are pending.  

Information Disclosure Statements
The Information Disclosure Statement (IDS) that was filed on 3/19/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claims 1, 11, and 17 recite “issuing a first call to a cloud hardware security module (HSM)…” (emphasis added) and “issuing a second call to a cloud HSM…” (emphasis added).  It is unclear whether “cloud HSM” is referring to the same cloud HSM or two different cloud HSM.  If the applicant intended on having two separate cloud HSM, then the examiner suggests that the applicant amend the claim to recite “a first cloud hardware security module (HSM)” and “a second cloud HSM”.  
Further claims 1, 11, and 17 recite “issuing a first call to a cloud hardware security module (HSM) to invoke a DES3 encryption operation, the call including… (emphasis added) and “issuing a second call to a cloud HSM to invoke a DES3 encryption operation, the call including…” (emphasis added).  There is a lack of antecedent basis for “the call” in the claims.  The examiner suggests that the applicant amend the claim to recite “the first call” and “the second call”.  
Further, the dependent claims are also rejected as being dependent on the above claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-10 are directed to a method, claims 11-16 are directed to a system, and claim 17 is directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
Claim 1 recites sending input data and receiving output data. Specifically, the claim recites “loading a first key; loading a second key; issuing a first call to a cloud hardware security module (HSM)…, the call including the first key and a first input set of data; receiving an output of the first call; issuing a second call to a cloud HSM…, the call including the second key and the second input set of data, the second input set of data including data associated with the output of the first call; receiving the generated retail MAC”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve sending input data and receiving output data which falls under the category of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 11 is directed to a system that performs the same functions of claim 1 and claim 17 is directed to a non-transitory computer-readable medium that stores instructions that causes a processor to perform the same functions of claim 1.  Therefore Claims 11 and 17 are also directed to the abstract idea of sending input data and receiving output data.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 1, 11 and 17, such as the use of the first communication port, processing system, computer processor, memory, and non-transitory computer readable medium, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the first communication port, processing system, computer processor, memory, and non-transitory computer readable medium perform(s) the steps or functions of sending input data and receiving output data. The use of a processor/server as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  Further, the use of a hardware security modules to invoke DES3 encryption operations are outside the scope of the claims.  The hardware security modules are not positively recited as being part of the system or performing the steps/functions of the claims.  The description of what the hardware security modules do after a second called is issued does not affect the steps/functions of the claim in a manipulative sense.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
Claims 1, 11 and 17 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a first communication port, processing system, computer processor, memory, and non-transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of sending input data and receiving output data. As discussed above, taking the claim elements separately, the first communication port, processing system, computer processor, memory, and non-transitory computer readable medium perform(s) the steps or functions of the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of sending input data and receiving output data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the use of a hardware security modules to invoke DES3 encryption operations are outside the scope of the claims.  The hardware security modules are not positively recited as being part of the system or performing the steps/functions of the claims.  The description of what the hardware security modules do after a second called is issued does not affect the steps/functions of the claim in a manipulative sense.  Therefore, the claim is not patent eligible.
    	The dependent claims 2-10 and 12-16 further describe the abstract idea.  Claims 2 and 12 further recite the abstract idea of creating input data; claims 3 and 13 further recite the abstract idea of initiating a first threaded operation that includes loading a first key, creating the first input set of data, issuing the first call, and receiving the output; claims 4 and 14 recite the abstract idea of initiating a second threaded operation that includes loading the second key and creating the second input set of data; claims 5 and 15 further recite the abstract idea of issuing the second call after completion of the first and second threaded operations; claim 6 describes the data; claims 7-9 describes the intended use of the retail MAC; claim 10 further describes the request and the type of encryption being performed by the hardware security module which is outside the scope of the claims.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 7702916 B2 (“Seaton”) and US 20200302128 A1 (“Rule”).

Per claims 1, 11, and 17, Seaton discloses:
a first communication port (e.g. network interface) to exchange information associated with a remote hardware security module (HSM) (e.g. HSM) (Column 2, Ln 35-53 and Column 7, Ln 23-39);
an processing system, coupled to the first communication port, including a computer processor (e.g. processor) a memory (e.g. memory) storing instructions to cause the computer processor to: (Column 7, Ln 23-39);
issuing a first call to a cloud hardware security module (HSM) to invoke a  (e.g. The PIN and previously generated encryption data are then sent directly to the first, or front end HSM (HSM1), the call including  (e.g. encryption data) (Column 10, Ln 11-42); Note: the limitation “to invoke a DES3 encryption operation, the call including the first key and the first input set of data” does not distinguish over the prior art because it is describing the data and the intended result of issuing a first call to a cloud hardware security module.  The hardware security module is outside the scope of the claims and the steps/functions of the hardware security module are not positively recited.  
receiving an output of the first call (e.g. the HSM1 communicates the EPIN back to the ACS) (Column 10, Ln 43-67);
issuing a second call to a cloud HSM (e.g. the ACS provides the information to the second or back end HSM (HSM2) to invoke a  (e.g. re-encrypts the EPIN) operation, the call including  (e.g. EPIN), the second input set of data including data associated with the output of the first call (e.g. EPIN) (Column 11, Ln 7-27); Note: the limitation “to invoke a DES3 encryption operation, the call including the second key and the second input set of data, the second input set of data including data associated with the output of the first call” does not distinguish over the prior art because it is describing the data and the intended result of issuing a second call to a cloud hardware security module.  The hardware security module is outside the scope of the claims and the steps/functions of the hardware security module are not positively recited.
receiving the generated retail MAC (e.g. once the HSM1 generates the HMAC value, it is provided to the ACS) (Column 12, Ln 58-65).

Although Seaton discloses cloud hardware security modules that receive calls and output data including a MAC, Seaton does not specifically disclose loading a first key; loading a second key; and that the HSM receives keys to perform DES3 encryption.  However Rule, in analogous art of electronic payment transactions, discloses:
loading a first key (e.g. two cryptographic keys may be assigned) (Section [0120]-[0123] and [0127]-[0129] and [0134]); 
loading a second key (e.g. two cryptographic keys may be assigned) (Section [0120]-[0123] and [0127]-[0129] and [0134]); 
and that the HSM receives keys to perform DES3 encryption (e.g. triple DES) (Section [0127]-[0129] and [0134]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the hardware security module MAC generation system of Seaton to include the use of multiple keys to perform DES3 encryption as taught by Rule, in order to provide increased data security, authentication, and verification to transactions (See Rule Paragraph [0006]).

Per claims 2 and 12, Seaton/Rule discloses all of the limitations of claims 1 and 11 above, Seaton further discloses: 
creating the first input set of data (generate data that will be used in subsequent encryption steps) prior to issuing the first call, the first input set of data includes data associated with a payment transaction (Column 10, Ln 11-42);
creating the second input set of data prior to issuing the second call (e.g. extracts EPIN and desired encrypted data) (Column 10, Ln 59-67 and Column 11, LN 1-13).

Per claims 3 and 13, Seaton/Rule discloses all of the limitations of claims 2 and 12 above, Seaton further discloses: 
initiating a first threaded operation, the first threaded operation including… creating the first input set of data (e.g. generate data that will be used in subsequent encryption steps), issuing the first call (e.g. the PIN and previously generated encryption data are then sent directly to the first, or front end HSM (HSM1)), receiving the output of the first call and obtaining the data associated with the output of the first call (e.g. the HSM1 communicates the EPIN back to the ACS) (Column 10, Ln 11-67).
Rule further discloses loading the first key (e.g. first master key) (Section [0120]-[0123] and [0127]-[0128]).
The motivation to combine Rule with Seaton is disclosed above in the examination of claims 1, 11, and 17.  

Per claims 4 and 14, Seaton/Rule discloses all of the limitations of claims 3 and 13 above, Seaton further discloses: 
initiating a second threaded operation, the second threaded operation including… creating the second input set of data (e.g. EPIN) (Column 11, Ln 7-27).
Rule further discloses loading the second key (e.g. second master key) (Section [0120]-[0123] and [0127]-[0128]).
The motivation to combine Rule with Seaton is disclosed above in the examination of claims 1, 11, and 17.  

Per claims 5 and 15, Seaton/Rule discloses all of the limitations of claims 4 and 14 above, Seaton further discloses: 
issuing the second call after completion of the first and second threaded operations (e.g. the ACS provides the information to the second or back end HSM (HSM2)) (Column 11, Ln 7-27).

Per claim 6, Seaton/Rule discloses all of the limitations of claim 2 above, Seaton further discloses: 
wherein the data associated with a payment transaction includes at least one of data associated with a transaction amount (e.g. transaction ID), a currency code, a transaction date, an unpredictable number, a transaction type, and a card verification result (Column 10, Ln 4-20).  Note: the limitation “wherein the data associated with a payment transaction includes at least one of data associated with a transaction amount, a currency code, a transaction date, an unpredictable number, a transaction type, and a card verification result” does not distinguish over the prior art because it is describing the data and does not affect the steps of the method in a manipulative sense.  

Per claim 7, Seaton/Rule discloses all of the limitations of claim 2 above, Rule further discloses: 
wherein the retail MAC (e.g. MAC) is used to authenticate the payment transaction (e.g. authenticate operations) (Section [0051], [0155]-[0156]).  Note: the limitation “wherein the retail MAC is used to authenticate the payment transaction” does not distinguish over the prior art because it is describing the intended use of the retail MAC and is not positively recited as a step of the method.  

Per claim 8, Seaton/Rule discloses all of the limitations of claim 2 above, Rule further discloses: 
wherein the retail MAC is used to generate an application cryptogram associated with the payment transaction (e.g. the one or more cryptograms may be generated as a 3DES MAC) (Section [0137]-[0138]).  Note: the limitation “wherein the retail MAC is used to generate an application cryptogram associated with the payment transaction” does not distinguish over the prior art because it is describing the intended use of the retail MAC and is not positively recited as a step of the method.  

Per claim 9, Seaton/Rule discloses all of the limitations of claim 2 above, Rule further discloses: 
wherein the retail MAC is used to validate an application cryptogram associated with the payment transaction (e.g. if the MAC is same as cryptogram A then this indicates that the message decryption and MAC checking have all passed) (Section [0137]).  Note: the limitation “wherein the retail MAC is used to validate an application cryptogram associated with the payment transaction” does not distinguish over the prior art because it is describing the intended use of the retail MAC and is not positively recited as a step of the method.  

Per claims 10 and 16, Seaton/Rule discloses all of the limitations of claims 1 and 11 above, Rule further discloses: 
wherein the first and second calls to the cloud HSM are triple data encryption standard (DES3) (e.g. 3DES) encryption request suing a cipher block chaining (CBC) mode of operation (e.g. cipher block chaining mode) (Section [0141]).  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Publication Number 20200106756 A1 to Osborn teaches a system and method that utilizes multiple keys to perform 3DES with one or more hardware security modules.  US Publication Number 20190013936 A1 to Murray teaches hardware security modules that generate a key-hash message authentication code.  US Publication Number 20190342079 A1 to Rudzitis teaches a key management service that utilizes multiple hardware security modules.  US Patent Number 10615970 B1 to Griffin teaches a system and method for utilizing multiple keys and hardware security modules for secure transactions.  US Publication Number 20130219164 A1 to Hamid and US 20210409210 A1 to Krummel teaches cloud HSM servers.  US Publication Number 20110035414 A1 to Barton teaches double hashing to generate hash message authentication codes.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685